Citation Nr: 1216070	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  07-12 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a compensable rating for post-operative left varicocele.

2.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to March 31, 2011, and as 70 percent disabling as of that date. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to December 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which continued the noncompensable rating assigned for post-operative left varicocele and granted service connection for PTSD.  A 30 percent rating was assigned for the latter effective June 27, 2005.  

The rating assigned for PTSD was subsequently increased to 70 percent, effective March 31, 2011.  Despite the increased rating granted by the RO, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement (NOD) as to an RO decision assigning a particular rating, a subsequent decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

The evidence of record indicates that the Veteran requested a hearing before the Board.  See VA Form 9 received April 2007.  The RO informed the Veteran that his requested hearing had been scheduled for March 2012.  See February 2012 letter.  The Veteran, however, failed to report for the scheduled hearing.  As the record does not indicate the Veteran has requested that the hearing be rescheduled, the Board deems the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (2011). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's post-operative left varicocele is not manifested by tubercular infections, poor renal function, or hypertension, and has not required long-term drug therapy, hospitalization, or intensive management.  

2.  Prior to March 31, 2011, the Veteran's PTSD was not manifested by occupational and social impairment with reduced reliability and productivity.  

3.  The Veteran's PTSD has not been manifested by total occupational and social impairment since March 31, 2011.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for post-operative left varicocele have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7525 (2011). 

2.  The criteria for a rating in excess of 30 percent for PTSD have not been met prior to March 31, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). 

3.  The criteria for a rating in excess of 70 percent for PTSD have not been met as of March 31, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased ratings

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period.  

Service connection for post-operative left varicocele was initially granted in a May 1974 rating decision with a noncompensable rating effective December 17, 1971.  The Veteran filed a claim for increased rating that was received on June 27, 2005.  In the November 2005 rating decision that is the subject of this appeal, the noncompensable rating was continued by analogy pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7525.  The Board notes that evaluation of a service-connected disability in accordance with schedular criteria that closely pertain to an analogous disease in terms of functions affected, anatomical localization, and symptomatology, is permitted.  38 C.F.R. § 4.20 (2011).  Given the foregoing, the Board must determine whether the Veteran is entitled to a compensable rating as of June 27, 2004.  See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 509-510.

The Veteran contends that his urinary condition, the post-operative left varicocele, has gotten worse.  He reports residual problems such as pain and trouble with intercourse and has indicated that he receives all his treatment from the VA in Long Beach.  See VA Forms 21-4138 dated June 2005 and October 2006; VA Forms 9 received April 2007 and July 2011; August 2011 VA Form 646.  

Service connection for PTSD was granted with a 30 percent rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, effective June 27, 2005.  See November 2005 rating decision.  As noted above, the rating was subsequently increased to 70 percent effective March 31, 2011.  See June 2011 rating decision.  Therefore, the Board must determine whether the Veteran is entitled to a rating in excess of 30 percent between June 27, 2005 and March 30, 2011 and a rating in excess of 70 percent as of March 31, 2011.  

The Veteran contends that he is entitled to increased initial ratings for PTSD due to the fact that he must take, and is totally dependent on, daily medication, has not worked since 1988 due to instability and mental state such that he is unemployable, and must receive therapy.  See April 2006 VA Form 21-4138; VA Form 9 received April 2007.  

At this juncture, the Board notes that the Veteran has indicated that he has received treatment from the VA facility in Long Beach since 1972.  See e.g., April 2006 VA Form 21-4126; July 2011 VA Form 9.  As the Board is only considering whether he is entitled to increased ratings for post-operative left varicocele and PTSD since June 27, 2004 and June 27, 2005, respectively, and the VA treatment records in the claims folder cover these dates, there is no prejudice to the Veteran in not obtaining the alleged outstanding VA treatment records.  

The Board also notes that the Veteran failed to report for two VA examinations scheduled in October 2005 in conjunction with his claims.  Review of the record reveals that he notified the RO that he had not received notice of those examinations, but the RO did not reschedule the examinations until March 2011.  See e.g., April 2006 VA Form 21-4138; August 2011 VA Form 646.  The Board will consider this in conjunction with the argument raised in the August 2011 VA Form 646 that the RO failed in its duty to assist by not rescheduling the VA examination when initially informed that the Veteran had not received notice of such examination such that the 70 percent rating for PTSD should go back to June 27, 2005.  

Under Diagnostic Code 7525, chronic epididymo-orchitis is rated as a urinary tract infection.  Tubercular infections are rated in accordance with §§ 4.88b or 4.89, whichever is appropriate.  See 38 C.F.R. § 4.115b, Diagnostic Code 7525 (2011). 

Urinary tract infections are rated under 38 C.F.R. § 4.115a.  A 10 percent evaluation is assigned for long-term drug therapy, 1-2 hospitalizations per year, and/or requiring intensive management.  A 30 percent evaluation is assigned for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management.  Poor renal function is rated as renal dysfunction.  See 38 C.F.R. § 4.115a (2011). 

Renal dysfunction is also rated under 38 C.F.R. § 4.115a.  A noncompensable evaluation is assigned for renal dysfunction with albumin and casts with history of acute nephritis; or, hypertension noncompensable under Diagnostic Code 7101.  A 30 percent evaluation is assigned for renal dysfunction with albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent evaluation is assigned for renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent evaluation is assigned for renal dysfunction with persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent evaluation is assigned for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  See 38 C.F.R. § 4.115a (2010). 

Diagnostic Code 7101 provides the rating criteria for hypertensive vascular disease (hypertension and isolated systolic hypertension).  A 10 percent evaluation is assigned for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation is assigned for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent evaluation is assigned for diastolic pressure predominantly 120 or more.  A 60 percent evaluation is assigned for diastolic pressure predominantly 130 or more.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011). 

Pursuant to the General Rating Formula for Mental Disorders, a 30 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9435 (2011). 

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  Id. 

Lastly, a 100 percent evaluation is warranted where there is total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.   When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM-IV).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A GAF of 71 to 80 is defined as if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  

A GAF score generally reflects an examiner's finding as to the Veteran's functioning score on that day and, like an examiner's assessment of the severity of a condition, is not dispositive.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2011). 

Use of terminology such as "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The evidence in this case consists entirely of VA treatment records from the facility in Long Beach and two VA examination reports conducted in March 2011.  The Veteran attended PTSD group therapy on several occasions in 2006 and 2010.  His albumin was tested on several visits to the gastroenterology clinic and ranged between 3.3 and 4.2 G/dL.  See gastroenterology notes dated March 2006, August 2006, November 2006, February 2007 and May 2011.  

The Veteran was seen in the psychiatry/mental health clinic in June 2006, at which time he reported low energy level.  He indicated that he had a lot of things to do, such as starting school that evening, working for a certificate in alcohol and drug counseling and maybe later as a social worker.  He stated that even with medication, he wakes up after three to four hours of sleep and feels groggy in the morning.  The Veteran denied feeling depressed and reported mainly low energy.  He noted some occasional anxiety, but denied full anxiety attacks.  Mental status examination revealed that he was alert, awake and oriented times three, cooperative and with normal speech.  Mood was "tired" and affect was euthymic.  Thought process was linear and goal-directed and the Veteran denied suicidal and homicidal ideation, auditory and visual hallucinations, or ideas of reference.  Insight and judgment were fair.  The Veteran was assessed with PTSD and polysubstance dependence in remission and the examiner noted he was stable with some anxiety, mostly fatigue.  

The Veteran was seen in the psychiatry/mental health clinic in September 2006, at which time he indicated that he was still having anxiety over finances and school, though he was doing well in school.  He reported that he was going to be driving for seniors four days a week, which was to begin that weekend.  The Veteran indicated that he was still losing weight and reported overall, some days he is really good and other days he worries about things he should not.  Mental status examination revealed that he was alert, awake and oriented times three, cooperative and with normal speech.  Mood was "ok" and affect was constricted.  Thought process was linear and goal-directed and the Veteran denied suicidal and homicidal ideation, auditory and visual hallucinations, or ideas of reference.  Insight and judgment were fair.  The Veteran was assessed with PTSD and polysubstance dependence in remission and the examiner noted that he still had anxiety once in a while for no particular reason, although he also had good days.  

The following month, the Veteran was seen on a walk-in basis and reported being jittery, then depressed.  He indicated that the jitteriness lasted for a few minutes and that he will get depressed when he is not doing anything.  The Veteran reported that he had been falling asleep ok but then was waking up about twice, falling asleep again a few minutes later.  He also indicated that he may be tossing and turning at night and was unable to recall what his dreams were about, though he may be dreaming about getting a beer or something.  The Veteran also reported that he was stressed about his financial situation, where he was living, and waiting for the bus.  Mental status examination revealed that he was alert, awake and oriented times three, cooperative and with normal speech.  Mood was "jittery, depressed" and affect was anxious.  Thought process was linear and goal-directed and the Veteran denied suicidal and homicidal ideation, auditory and visual hallucinations, or ideas of reference.  Insight and judgment were fair.  The Veteran was assessed with PTSD and polysubstance dependence in remission and the examiner noted that he was likely having more anxiety due to a change in medications, which would be changed.  See October 2006 psychiatry/mental health clinic note.  

The Veteran was seen in the psychiatry/mental health clinic in November 2006, at which time he complained of waking up at times and having fatigue and poor energy in the day.  He noted that he was thinking of his financial situation, which stressed him out.  The Veteran reported going to school to be a drug counselor and thinking of things.  He noted that he still had good days and bad days and indicated that he felt better after taking his medication.  Mental status examination revealed that he was alert, awake and oriented times three, cooperative and with normal speech.  Mood was "anxiety" and affect was anxious.  Thought process was linear and goal-directed and the Veteran denied suicidal and homicidal ideation, auditory and visual hallucinations, or ideas of reference.  Insight and judgment were fair.  The Veteran was assessed with PTSD and polysubstance dependence in remission and the examiner noted that he still had anxiety at that time and wanted to try a different drug.  

The Veteran was seen by case manager triage from ER triage in February 2007 with complaint of left groin pain.  He reported pain in the left groin since surgery in 1971 and indicated that the pain had increased in the past four days.  The Veteran denied trauma and problems with voiding or his bowels.  He indicated that the area was swollen and warmer to touch than the rest of his body.  See case manager note.  He was subsequently seen that same day with complaint of left groin pain times two days without swelling or pain on urination.  It was noted that he had undergone surgery for left varicocele in 1971.  Examination revealed that the left testis was four centimeters and tender, but no hernia was felt.  The right testis was soft, small, and measured two centimeters.  No lymph nodes were noted and the abdomen was soft and nontender.  The assessment was left testic pain and an ultrasound was ordered.  See surgery admission evaluation note.  

The Veteran was seen again in February 2007 with a main complaint of intermittent scrotal/groin pain.  The ultrasound of the scrotum was reported as showing a left epididymal cyst and small bilateral hydrocoeles as well as bilateral varicocoeles, right greater than left.  The Veteran denied abdominal pain, respiratory symptoms, melena, bright red blood per rectum, hemoptysis, and hematemesis.  Examination revealed blood pressure of 140/84 and no edema.  Albumin was 4.0 G/dL.  See primary care attending note.  

The Veteran was seen in the psychiatry/mental health clinic in February 2007, at which time he reported feeling nervous about his financial situation whenever he comes home.  He also reported getting nervous riding the city bus.  The Veteran indicated that he was going to start work-study in the payroll vision at the Long Beach VA.  He noted that his dreams had worsened with a changed medication and indicated that he wanted to go back to the previous drug.  Mental status examination revealed that he was alert, awake and oriented times three, cooperative and with normal speech.  Mood was "ok" and affect was anxious.  Thought process was linear and goal-directed and the Veteran denied suicidal and homicidal ideation, auditory and visual hallucinations, or ideas of reference.  Insight and judgment were fair.  The Veteran was assessed with PTSD and polysubstance dependence in remission and the examiner noted that he still had anxiety and did not like the change in medication due to bad dreams.  He was happy about starting work-study.  

The Veteran was seen in the psychiatry/mental health clinic in April 2007, at which time he reported sleeping well with an increase in medication and waking up refreshed.  He noted that he liked his new job in payroll and was working 16 to 20 hours per week, which he liked.  The Veteran reported conflict with a person at the house who was too messy and thought she owned the place.  Mental status examination revealed that he was alert, awake and oriented times three, cooperative and with normal speech.  Mood was "ok" and affect was constricted.  Thought process was linear and goal-directed and the Veteran denied suicidal and homicidal ideation, auditory and visual hallucinations, or ideas of reference.  Insight and judgment were fair.  The Veteran was assessed with PTSD and polysubstance dependence in remission and the examiner noted that he was less anxious with a change in medications, despite dealing with back and testicular pain.  

The Veteran was seen in the psychiatry/mental health clinic in October 2007, at which time he reported that he was still going to school and that he had been doing well, but was having difficulty concentrating.  He also reported that he was still having dreams that woke him up at times that are unchanged (about Vietnam).  The Veteran indicated that he had been angry, but able to contain himself, and that he had "an obnoxious and vindictive" person living with him.  He reported that he was trying to move.  He also indicated that he did not eat well because he did not have much of an appetite.  Things were stable financially.  Mental status examination revealed that he was alert, awake and oriented times three, cooperative and with normal speech.  Mood was "ok" and affect was constricted and mildly anxious.  Thought process was linear and goal-directed and the Veteran denied suicidal and homicidal ideation, auditory and visual hallucinations, or ideas of reference.  Insight and judgment were fair.  The Veteran was assessed with PTSD and polysubstance dependence in remission and the examiner noted that he had been stable, but still symptomatic.  

The Veteran attended a 30 minute individual psychotherapy and medication management visit in October 2008.  It was reported that the Veteran had been divorced twice and had an adult son.  He had no contact with a step-son and 18 year old daughter.  The Veteran presented as a thin, casually dressed, cooperative and pleasant male.  He noted that for the past three nights, he had taken a higher dose of medication because he had not been sleeping well and wanted to go back to the higher dose.  The Veteran reported that his mood was "all right," and that "life is going good for me."  He was still attending Long Beach City College and was studying to be an alcohol and drug counselor.  He denied suicidal and homicidal ideation and auditory and visual hallucinations.  The Veteran reported symptoms of PTSD to include intrusive memories and nightmares, but denied flashbacks since the year prior.  He was reported as hypervigilant and isolative and avoided war movies.  The examiner noted that in terms of substance abuse history, the Veteran was still clean and sober and had last used alcohol/marijuana/heroin in 2005.  It was noted that the Veteran attended 12 step meetings once a week but did not have a current sponsor such that he was advised to get a new one.  In terms of psychiatric history, it was noted that he used to go to PTSD groups.  Mental status examination revealed that the Veteran's affect was euthymic with fair range and that thought process was linear.  No gross memory or cognitive deficits were noted and insight and judgment were fair.  Axis I diagnoses of heroin dependence in sustained full remission; alcohol dependence in remission; cocaine dependence in remission; major depressive disorder in remission; and chronic PTSD were made.  A GAF score of 60 was assigned.  The examiner noted that the Veteran was not a danger to self, danger to others, or gravely disabled.  See psychiatry note.  

The Veteran attended a 30 minute individual psychotherapy and medication management visit in January 2009.  In pertinent part, the Veteran reported that he had been doing ok.  He had moved to his own place where he was closer to his family and was still attending Long Beach City College, studying to be an alcohol and drug counselor.  The Veteran was compliant with medications and reported they helped him sleep.  He denied depressed mood, suicidal and homicidal ideation, and auditory and visual hallucinations.  In regards to his symptoms of PTSD, the Veteran reported avoiding watching the news and war movies but denied intrusive memories, nightmares and flashbacks.  He continued to attend 12 step meetings one time a week.  Mental status examination revealed a thin, casually dressed, cooperative male.  Affect was euthymic with fair range and thought process was linear.  No gross memory or cognitive deficits were noted and insight and judgment were fair.  Axis I diagnoses of heroin dependence in sustained full remission; alcohol dependence in remission; cocaine dependence in remission; major depressive disorder in remission; chronic PTSD with mild symptoms; and continuous nicotine dependence were made.  A GAF score of 62 was assigned.  The examiner noted that the Veteran was not a danger to self, danger to others, or gravely disabled.  See psychiatry note.  

The Veteran attended a 30 minute individual psychotherapy and medication management visit in April 2009.  In pertinent part, the Veteran reported that he was living with his brother and was doing fairly well with not much to complain about.  He indicated that he had moved in with his family so that he could give them rent money, which helped them stay in their house.  The Veteran was still attending Long Beach City College for four hours a week to become an alcohol and drug counselor.  He reported that it had been going well.  The Veteran was compliant with medications and denied depressed mood, suicidal and homicidal ideation, and auditory and visual hallucinations.  He continued to deny intrusive memories, nightmares and flashbacks.  It was noted that he continued to attend 12 step meetings one time a week.  Mental status examination revealed a thin, casually dressed, cooperative male.  Affect was euthymic with fair range and thought process was linear.  No gross memory or cognitive deficits were noted and insight and judgment were fair.  Axis I diagnoses of heroin dependence in sustained full remission; alcohol dependence in remission; cocaine dependence in remission; major depressive disorder in remission; chronic PTSD with mild symptoms; and continuous nicotine dependence were made.  A GAF score of 62 was assigned.  The examiner noted that the Veteran was not a danger to self, danger to others, or gravely disabled.  See psychiatry/mental health note.  

The Veteran attended a 30 minute individual psychotherapy and medication management visit in September 2009.  In pertinent part, the Veteran reported that he was living with family and that he was seeking an increase in his PTSD rating and had questions about his GAF score, which the examiner clarified.  He indicated that his mood was "ok" and denied depressed mood, suicidal and homicidal ideation, and auditory and visual hallucinations.  The Veteran reported attending four hours of school per week to become an alcohol and drug counselor.  He reported impaired concentration and noted that he could watch the news but avoided war movies.  He also reported hypervigilance and intrusive memories but denied recent nightmares.  The Veteran was willing to be re-referred to PTSD group and it was noted that he continued to attend 12 step meetings one time a week, though he had not been that month.  Mental status examination revealed a thin, casually dressed, cooperative male.  Affect was euthymic with fair range and thought process was linear.  The Veteran denied suicidal or homicidal ideation and auditory or visual hallucinations.  No gross memory or cognitive deficits were noted and insight and judgment were fair.  Axis I diagnoses of heroin dependence in remission; alcohol dependence in remission; cocaine dependence in remission; major depressive disorder in remission; chronic PTSD with mild to moderate symptoms; and continuous nicotine dependence were made.  A GAF score of 61 was assigned.  The examiner noted that the Veteran was not a danger to self, danger to others, or gravely disabled.  See psychiatry/mental health note.  

The Veteran attended a 30 minute individual psychotherapy and medication management visit in March 2010.  In pertinent part, the Veteran reported that there had been no significant change since his last appointment and that he was still living with family.  Mood was "all right" and the Veteran denied depressed mood, suicidal and homicidal ideation, and auditory and visual hallucinations.  The Veteran reportedly had cut back on school but planned to increase classes in the fall.  He denied flashbacks and nightmares and reported avoiding war movies, but was able to watch the news.  He remained easily startled and hypervigilant and again agreed to be re-referred to PTSD group.  The Veteran indicated that he had cut back his 12 step meetings to once a month.  Mental status examination revealed a thin, casually dressed, cooperative male with moustache and slicked back hair.  Speech was normal and affect was euthymic with good range.  Thought process was linear and although cognition was not formally tested, it appeared intact.  Axis I diagnoses of heroin dependence, alcohol dependence, cocaine dependence, in remission; major depressive disorder, remains in remission; stable, chronic PTSD; and continuous nicotine dependence were made.  A GAF score of 63 was assigned.  The examiner noted that the Veteran was not a danger to self, danger to others, or gravely disabled.  See psychiatry/mental health note.  

The Veteran attended a 30 minute individual psychotherapy and medication management visit in July 2010.  He asked the examiner to complete a form documenting his unmet mental health needs but they agreed that he did not have any.  It was noted the form was given to him for chapter 31 benefits.  In pertinent part, the Veteran reported that he was still living with family and that his mood was "all right."  He denied depressed mood, suicidal and homicidal ideation, and auditory and visual hallucinations.  The Veteran reported that he was no longer going to school, though he may go back in the fall.  He denied nightmares and reported avoiding war movies, but was able to watch the news, though it triggered memories of Vietnam.  The Veteran denied being easily startled but remained hypervigilant.  It was noted that he went back to PTSD group one time but had not been back given his previous school schedule.  Mental status examination revealed a thin, casually dressed, cooperative male with moustache and slicked back hair.  Speech was normal and affect was euthymic with good range.  Thought process was linear and although cognition was not formally tested, it appeared intact.  Insight was good and judgment was intact.  Axis I diagnoses of heroin dependence, alcohol dependence, cocaine dependence, in remission; major depressive disorder, in remission; stable, chronic PTSD; and continuous nicotine dependence were made.  A GAF score of 62 was assigned.  The examiner noted that the Veteran was not a danger to self, danger to others, or gravely disabled.  See psychiatry/mental health note.  

The Veteran underwent a VA examination in March 2011.  The examiner noted that the Veteran presented himself promptly for the evaluation and that information was obtained from him.  The Veteran was deemed an adequate historian.  The examiner also reported that his medical records had been reviewed.  In pertinent part, the Veteran reported severe symptoms of PTSD consisting of persistent insomnia, irritability, frequent nightmares and dreams, occasional flashbacks, frequent episodes of panic attacks that coincided with his nightmares and dreams, exaggerated startle response (getting startled easily by gunfire, people coming up behind him, and any kind of surprise), frequent outbursts of anger, and recurrent distressing recollections of in-service events.  It was noted that the intensity of his symptoms had increased over the past year and that the Veteran was more isolated and not able to recall a lot of aspects of the trauma.  It was also noted that he was consistently being treated at the VA with psychiatrists and therapist and that he was on medications.  The Veteran reported remaining abstinent from the use of illegal drugs for the past six years.  The examiner noted that the Veteran's last job had been in 1992 and that he had been married three times with two sons, with whom he had no contact.  The Veteran was living alone and was able to perform household chores, errands, shopping and cooking.  He was able to manage funds and pay bills and reported enjoying watching TV or reading books, but denied any particular hobbies.

Mental status examination revealed that the Veteran did not appear to be in acute distress.  He was alert, cooperative and appeared his stated age.  He was of adequate grooming and hygiene and was clean and neat rather than dirty or disheveled.  The Veteran was pleasant and relaxed, not hostile or fearful, and did not have any bizarre posturing, gait or mannerisms.  The Veteran reported that his mood was "not too good."  He appeared dysphoric with constricted affect.  The Veteran denied suicidal or homicidal ideation or intent.  Speech was fluent without pressure or retardation.  The Veteran had no looseness of association, tangentiality, or circumstantiality.  He denied having hallucinations, delusions, or other psychotic symptoms.  The examiner noted that there was no psychomotor retardation or psychomotor excitability.  He was alert and oriented to time, place, person and purpose.  Recent and remote memory was intact and he was able to recall three of three objects after three minutes and two of three objects in five minutes.  Concentration was intact and the Veteran had no difficulty concentrating and focusing.  Digit span was five digits forwards and backwards and the Veteran performed serial sevens without errors, times four.  Abstractions were intact and when asked about the similarities between an apple and orange, he replied that they were both fruit, and between a dog and a cat, he replied they were both animals.  The examiner reported that the Veteran's insight and judgment were good and when asked what he would do if he found an addressed, stamped, and sealed envelope on the ground, noted that he would put it in the mailbox.  When asked what he would do if he saw smoke in a movie theater, he responded that he would evacuate.  The Veteran did not have impairment of thought process or communication, there was no inappropriate, obsessive or ritualistic behavior noted during the evaluation, and rate and flow of speech were not irrelevant, illogical, or obscure in speech pattern.  

An Axis I diagnosis of chronic type PTSD was made and a GAF score of 49 was assigned.  The examiner reported that he met the criteria for that Axis I diagnosis because, in pertinent part, he persistently re-experiences the trauma in the form of recurrent nightmares and flashbacks; he reported avoidant behavior in the form of social withdrawal and difficulty speaking about his wartime experiences; he had increased arousal, to include exaggerated startle response, hypervigilance and insomnia; the duration of his disturbance had been chronic; and the disturbance appears to have caused distress in social functioning with respect to social withdrawal and lack of friendships.  The examiner also noted objective findings of constricted affect and noted that prognosis was guarded.  He was capable of independently managing his benefit payments in an appropriate manner.  

The Veteran also underwent a VA examination in conjunction with his left varicocele in March 2011.  In pertinent part, he reported fatigue, lethargy, weakness and testicular tenderness.  He denied fever, nausea, flank pain, chills, vomiting, syncope, anorexia, dyspnea, lower abdominal pain, angina and edema.  In regards to urination, the Veteran reported a weak/intermittent stream, straining to urinate, and dribbling.  He denied dysuria, hesitance/difficulty starting a stream, hematuria, urethral discharge, frequency and nocturia.  The Veteran also indicated that he had intermittent urinary leakage/incontinence in which no pad/absorbent material is required.  At the time of the examination, no appliance was required.  The Veteran also denied a history of urinary tract infections, obstructive voiding, urinary tract stones, renal failure or dysfunction, acute nephritis, and hydronephrosis.  He reported experiencing erectile dysfunction but did not know the cause to which it was attributed and indicated that vaginal penetration was possible though ejaculation was absent.  He denied undergoing any current treatment for erectile dysfunction.  The Veteran reported residuals of his 1971 surgery as groin pain.  

Physical examination revealed three blood pressure readings of 120/60, 120/68 and 120/70.  The Veteran was well developed and well nourished in no acute distress and no signs of malaise present.  Examination of the genitalia revealed a normal penis with no evidence of deformity, masses or tenderness.  The scrotum was normal but the examiner noted a varicocele present, which was noted as palpable veins adjacent to the left testicle.  Examination of the right testicle revealed a well-developed, well-descended testis without mass, atrophy or tenderness and normal in size and consistency with normal seminal vesicle and epididymis.  The left testicle was noted to be tender to palpation but without mass and normal seminial vesicle.  The epididymis was abnormal with tenderness to palpation.  The consistency of the testicle was normal and the left testicle was four centimeters.  No genital fistula was noted, bulbocavernousus and cremasteric reflexes were present, and perineal sensation was normal.  The examiner noted that there was no change in the diagnosis of epididymo-orchitis, chronic only, left varicocele, status post and indicated that at the time, the Veteran's condition was active.  Objective factors included tenderness.  The examiner noted that a diagnosis of erectile dysfunction would not be established as the Veteran had reported vaginal penetration.  The examiner also noted that the functional impairment caused by this disability had no effect on sedentary activities.  The effect on performance of physical tasks included limitation of any activity that strains the groin or results in significant abdominal exertion of the lower abdominal muscles that would subsequently put pressure on the testicles, including heavy lifting.  

The Veteran attended a 30 minute individual psychotherapy and medication management visit in April 2011.  He indicated that he had no complaints and stated that he was still taking his medications, despite the fact that medical orders had expired.  In pertinent part, the Veteran reported that he was still living with family and that his mood was "tired."  He denied suicidal ideation, plan and intent and also denied homicidal ideation and auditory and visual hallucinations.  In terms of his PTSD, the Veteran reported that it had leveled.  He denied nightmares and reported avoiding war movies, but was able to watch the news, though it triggered memories of Vietnam.  The Veteran denied being easily startled but remained hypervigilant.  It was again noted that he went back to PTSD group one time but had not been back given his previous school schedule.  Mental status examination revealed a thin, casually dressed, cooperative male with moustache and slicked back hair.  Speech was normal and affect was euthymic with good range.  Thought process was linear and although cognition was not formally tested, it appeared intact.  Insight was good and judgment was intact.  Axis I diagnoses of heroin dependence, alcohol dependence, cocaine dependence, in remission; major depressive disorder, in remission; stable, chronic PTSD; and continuous nicotine dependence were made.  GAF scores of 62 and 60 were assigned.  The examiner noted that the Veteran was not a danger to self, danger to others, or gravely disabled.  See psychiatry/mental health note.  

Post-operative left varicocele

The evidence of record does not support the assignment of a compensable rating for the Veteran's service-connected post-operative left varicocele under Diagnostic Code 7525.  The Board acknowledges the Veteran's complaints of pain and finds this assertion to be competent and credible.  There is no evidence, however, that the Veteran's disability has resulted in any tubercular infections so as to merit a rating under 38 C.F.R. §§ 4.88b or 4.89.  In addition, the Veteran's disability has not required long-term drug therapy, hospitalization, or intensive management so as to warrant the assignment of a 10 percent rating under the criteria for urinary tract infections.  See 38 C.F.R. § 4.115a.  Nor has it been manifested by poor renal function or a diagnosis of hypertension so as to warrant the assignment of a compensable rating under the criteria for renal dysfunction.  Id.  Rather, the Veteran denied any trouble voiding, pain with urination, abdominal pain, melena, bright red blood per rectum, hemoptysis and hematemesis when he received treatment in 2007.  See surgery admission evaluation note; primary care attending note.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

The Board has considered the Veteran's complaint of trouble with intercourse.  The examiner who conducted the March 2011 examination noted, however, that a diagnosis of erectile dysfunction could not be established as the Veteran had reported vaginal penetration.  

The Board has also considered whether a separate rating is warranted for the scar associated with the Veteran's service-connected post-operative left varicocele.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  During the March 2011 VA examination, a scar on the anterior side of the trunk precisely located in the left lower abdomen was noted.  It was a linear scar and the anterior portion of the scar measured 12 centimeters by .5 centimeters.  It was not painful on examination and there was no breakdown of skin.  The examiner noted that it was a deep scar with underlying tissue damage but there was no inflammation, edema, keloid formation or disfigurement.  The scar did not limit motion or function.  The examiner diagnosed scar due to prior surgical procedure.  

This is the only reference to a scar and these findings do not support the assignment of a separate rating because although deep, it does not cause limited motion in an area that exceeds six square inches (39 square centimeters) and it was linear and did not cover an area of at least six square inches (39 square centimeters) but less than 12 square inches (77 square centimeters); is not superficial without causing limited motion or superficial and nonlinear in an area of 144 square inches (929 square centimeters) or greater; is not superficial and unstable or painful on examination; and it does not limit the Veteran's motion or function.  See 38 C.F.R. § 4.119, Diagnostic Codes 7801-7805 (2007); 73 F.R. 54708 (Sep. 23, 2008). 

PTSD 

The evidence of record does not support the assignment of a rating in excess of 30 percent for PTSD prior to March 31, 2011.  The Veteran's subjective symptoms consisted primarily of low energy; trouble sleeping; anxiety; jitteriness/nervousness; depression; some conflict with a roommate; anger; loss of appetite; isolation; hypervigilance; intrusive memories; nightmares; and impaired concentration.  The Board acknowledges that the Veteran does have objective evidence of disturbances in mood (tired; ok; jittery; depressed; anxious), and impaired affect (constricted; anxious).  Importantly, however, the Veteran was living near and later with family during this time; was able to attend both PTSD group therapy and 12 step meetings for a portion of the time; was attending school (until July 2010); and was working in payroll at the Long Beach VAMC through work-study, such that it cannot be said he had disturbances of motivation or difficulty maintaining effective social relationships.  

In addition, there was objective evidence of normal rather than circumstantial, circumlocutory, or stereotyped speech; normal, linear and goal-directed thought processes; an absence of gross memory or cognitive defects; fair rather than impaired judgment; euthymic affect; and fair insight.  There was no evidence of panic attacks more than once a week; difficulty understanding complex commands; and/or impaired abstract thinking.  

The Board also acknowledges the GAF scores ranging between 60 and 63.  See VA treatment records.  As noted above, a GAF of 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers) and scores of 61-63 fall within the range of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

In light of the evidence discussed in the preceding paragraphs, the Board finds that the severity of the Veteran's overall disability more nearly approximates the already-assigned 30 percent rating during this period in question.  

At this juncture, the Board acknowledges the assertion raised in the August 2011 VA Form 646 that the 70 percent rating for PTSD should be assigned effective June 27, 2005, because the RO failed to reschedule the Veteran for the VA examination that he did not receive notice of such that the 70 percent rating could have been assigned earlier than March 31, 2011.  While the Board is sympathetic to this argument, it disagrees.  This is so because the record contains VA treatment records dated between June 27, 2005 and March 31, 2011, which, for the reasons discussed in detail above, do not support the assignment of a rating in excess of 30 percent between these dates.  

The evidence of record also does not support the assignment of a rating in excess of 70 percent for PTSD as of March 31, 2011.  The Board acknowledges that at the time of the March 2011 VA examination, the Veteran reported persistent insomnia, irritability, frequent nightmares and dreams, occasional flashbacks, frequent episodes of panic attacks that coincided with his nightmares and dreams, exaggerated startle response (getting startled easily by gunfire, people coming up behind him, and any kind of surprise), frequent outbursts of anger, recurrent distressing recollections of in-service events, increased isolation (to include living alone and having no particular hobbies), and an inability to recall a lot of aspects of the trauma.  There was no evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Rather, at the time of the March 2011 VA examination, the Veteran did not appear to be in acute distress; was of adequate grooming and hygiene and was clean and neat rather than dirty or disheveled; was pleasant and relaxed, not hostile or fearful; did not have any bizarre posturing, gait or mannerism; and his speech was fluent without pressure or retardation.  He also denied suicidal or homicidal ideation or intent and hallucinations, delusions, or other psychotic symptoms, and insight and judgment were good.  In addition, the VA examiner specifically noted the absence of looseness of association, tangentiality, circumstantiality, and psychomotor retardation or psychomotor excitability and specifically reported that memory (recent and remote) and concentration were intact and that the Veteran had no difficulty concentrating and focusing.  

The Board acknowledges that the March 2011 VA examiner assigned a GAF score of 49, which represents serious symptoms or any serious impairment in social, occupational, or school functioning.  The following month, however, the Veteran was assigned GAF scores of 60 and 62, which represent moderate and mild symptoms, respectively.  The Board finds that the assignment of a score of 49 is not supported by the lay or medical evidence of record as the Veteran has consistently denied suicidal ideation, does not exhibit severe obsessional rituals, and is not a frequent shoplifter.  Moreover, although the Veteran reported that he was isolated and living alone at the time of the March 2011 VA examination, he subsequently reported the following month that he was living with family.  See April 2011 psychiatry/mental health note.  As such, the Board does not find the Veteran's living situation as reported during the March 2011 VA examination to be credible.  

Irrespective of the GAF scores assigned beginning March 31, 2011, it remains that the evidence since that date does not equate to a finding of total occupational and social impairment.  The Board again notes that the Veteran's report of isolation and solitary living at the time of the March 2011 VA examination is not credible and that his April 2011 report of living with family is.  This evidence does not support a finding of total social impairment.  

In addition, while the Board acknowledges that the Veteran reported that he had not worked since 1992 and that it appears he was not working at the time of the March 2011 VA examination, his report related to work history is also not credible.  This is so because the evidence dated prior to the March 2011 examination makes clear that he was participating in a work-study program and began working in the payroll division at the Long Beach VAMC sometime in April 2007.  See April 2007 psychiatry/mental health clinic note.  This notation does not support his contention.  Moreover, there has been no determination that he is totally impaired in the occupational sense as a result of his PTSD.  See March 2011 VA examination report; April 2011 psychiatry/mental health note.  

The Veteran's lay statements as to the frequency and severity of his symptoms have been considered.  However, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony).  In sum, the preponderance of the evidence supports a 30 percent disability rating from June 27, 2005 to March 30, 2011 and a 70 percent rating from March 31, 2011, forward, for the Veteran's service-connected PTSD.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Extraschedular consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Veteran has reported that his PTSD has interfered with his ability to work.  As such, the Board must adjudicate the issue of whether referral for an extraschedular rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's PTSD.  The Veteran's disability is manifested by impairment in social and occupational functioning.  Similarly, the symptoms exhibited by the Veteran's post-operative left varicocele, to include his complaints of pain and tenderness, are contemplated by the applicable rating criteria (i.e., 38 C.F.R. § 4.115b, Diagnostic Code 7525).  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Duties to notify and assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the Veteran is disagreeing with the rating assigned after service connection for PTSD was granted and an initial disability rating and effective date were assigned.  Thus the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In regards to the increased-compensation claim concerning the Veteran's service-connected post-operative left varicocele, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100%" based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO provided the appellant pre-adjudication notice by a letter dated in October 2005, and additional notice by an August 2009 letter.  The claim was readjudicated in a June 2011 statement of the case.  Mayfield, 444 F.3d at 1333. 

VA has obtained service treatment records; assisted the appellant in obtaining evidence; afforded the appellant physical examinations; obtained medical opinions as to the severity of his disabilities; and afforded the appellant the opportunity to give testimony, though he failed to report for his scheduled Board hearing.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time. 


ORDER

A compensable rating for post-operative left varicocele is denied.  

A rating in excess of 30 percent for PTSD is denied prior to March 31, 2011. 

A rating in excess of 70 percent for PTSD is denied as of March 31, 2011. 


REMAND

Entitlement to a TDIU is an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. at 447.  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met). 

The Veteran has raised the issue of unemployability due to his PTSD on several occasions.  See April 2006 VA Form 21-4138; April 2006 VA Form 9; September 2006 VA Form 21-4138.  The RO acknowledged the claim but deferred its adjudication because it was waiting for the Veteran to submit a VA Form 21-8940.  See June 2011 rating decision.  

The Board finds that a remand is required in regards to the claim of entitlement to a TDIU.  On remand, the RO/AMC must send the Veteran a letter that complies with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326, regarding his claim for entitlement to a TDIU.  Recent VA treatment records should be obtained and the Veteran should be afforded a VA examination. 

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran about (1) the information and evidence not of record that is necessary to substantiate a claim for entitlement to a TDIU; (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide. 

2.  Obtain the Veteran's treatment records from the Long Beach VAMC, dated since June 2011.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination to evaluate the status of the service-connected disabilities.  The examiner must review the claims folder.  All necessary tests should be conducted. 

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities (post-operative left varicocele, evaluated as 0 percent disabling; and PTSD, currently evaluated as 70 percent disabling) either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered. 

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached. 

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

5.  Finally, readjudicate the issue on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


